Exhibit 10.2

 

AGREEMENT AND PLAN OF MERGER

 

This Agreement and Plan of Merger (this “Agreement”) is made as of December 30,
2004, by and among Helm Capital Group, Inc.., a Delaware corporation (“Helm”),
Helm Pharmaceuticals, Inc., a Delaware corporation and a wholly-owned subsidiary
of Helm (“Newco”) (Helm and Newco collectively the “Helm Group”), and GBS Labs,
Inc., a New York corporation (the “Company”).

 

RECITALS

 

WHEREAS, the Boards of Directors of Helm, Newco and the Company have each duly
approved and adopted this Agreement and Plan of Merger; and

 

WHEREAS, the Company and Newco have deemed it advisable and fair to, and in the
best interests of, the common stockholders of each of the Company and Newco, and
resolved to recommend approval to the common stockholders of each of the Company
and Newco, of the merger of the Company with and into Newco in accordance with
this Agreement; and

 

WHEREAS, it is the intent of both parties, the Helm Group and the Company, to
effectuate a tax-free merger; and

 

WHEREAS, it is the intent of both parties, the Helm Group and the Company, to so
report the transaction as a tax-free merger; and

 

WHEREAS, this Agreement contemplates a tax-free merger of the Company with and
into Newco in a Merger pursuant to IRC §368 wherein the Company will receive
preferred stock of Helm in exchange for the Company’s shareholders’ Shares in
the Company (as defined below); and

 

WHEREAS, each of the parties, the Helm Group and the Company will use its best
efforts to take all action and do all things necessary, proper and advisable
under applicable law in order to consummate the transaction contemplated by this
Agreement; and

 

WHEREAS, the parties hereto expect that the merger will further certain of their
business objectives including, without limitation, the development of a
distributorship for certain “over-the-counter” pharmaceutical products,
including, without limitation, the raising of capital in connection therewith.

 

NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement and the representations, warranties, covenants, agreements, conditions
and promises contained herein and therein, the parties hereby agree as follows:

 

AGREEMENT

 

The parties, intending to be legally bound, agree as follows:

 

--------------------------------------------------------------------------------


 

1.             Definitions.

 

For purposes of this Agreement, the following terms have the meanings specified
or referred to in this Section 1:

 

“Affiliate” - shall mean any affiliate, as defined in Rule 12b-2 under the
Securities Exchange Act.

 

“Agreement” - as defined in the first paragraph of this Agreement.

 

“Certificate of Designation” means the Certificate of Designation, substantially
in the form annexed hereto as Exhibit A, setting forth the rights, preferences
and privileges of the Preferred Stock.

 

“Consent” - any approval, consent, ratification, waiver, or other authorization
(including any governmental authorization).

 

“Constituent Corporations” – as defined in Section 2.1.

 

“Contract” - any agreement, contract, obligation, promise, or undertaking
(whether written or oral and whether express or implied) that is legally
binding.

 

“Conversion Shares” - those shares of Helm common stock into which the shares of
Preferred Stock may be converted pursuant to the terms of the Preferred Stock.

 

“Encumbrance” - any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income, or exercise of any other attribute of ownership.

 

“Effective Date” – as defined in Section 2.2

 

“Glyco Contract” – that certain Binding Letter of Intent and Memorandum of
Understanding, dated as of November 18, 2004, by and between GlycoBioSciences,
Inc. and the Company.

 

“IRC” - the Internal Revenue Code of 1986 or any successor law, and regulations
issued by the IRS pursuant to the Internal Revenue Code or any successor law.

 

“IRS” - the United States Internal Revenue Service or any successor agency, and,
to the extent relevant, the United States Department of the Treasury.

 

“Knowledge” - an individual will be deemed to have “Knowledge” of a particular
fact or other matter if:

 


(A)           SUCH INDIVIDUAL IS ACTUALLY AWARE OF SUCH FACT OR OTHER MATTER; OR


 


(B)           BASED ON FACTS OF WHICH SUCH INDIVIDUAL IS AWARE, A PRUDENT
INDIVIDUAL IN SIMILAR CIRCUMSTANCES WOULD HAVE KNOWN OF SUCH FACT OR OTHER
MATTER.

 

2

--------------------------------------------------------------------------------


 

A Person (other than an individual) will be deemed to have “Knowledge” of a
particular fact or other matter if any individual who is serving, or who has at
any time served, as a director, officer, partner, executor, or trustee of such
Person (or in any similar capacity) has, or at any time had Knowledge of such
fact or other matter.

 

“Legal Requirement” - any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty.

 

“Merger” – as defined in Section 2.1.

 

“Merger Filings” – as defined in Section 2.2.

 

“Newco” – as defined in the first paragraph of this Agreement.

 

“Order” - any award, decision, injunction, judgment, order, ruling, subpoena, or
verdict entered, issued, made, or rendered by any court, administrative agency,
or other Governmental Body or by any arbitrator.

 

“Organizational Documents” - (a) the articles or certificate of incorporation
and the bylaws of a corporation; and (b) any amendment to any of the foregoing.

 

“Person” - any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, labor union, or other entity or
governmental body.

 

“Preferred Stock” – the series of preferred stock of Helm with the rights,
preferences and privileges set forth in the Certificate of Designation.

 

“Proceeding” - any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.

 

“Representative” - with respect to a particular Person, any director, officer,
employee, agent, consultant, advisor, or other representative of such Person,
including legal counsel, accountants, and financial advisors.

 

“SEC” – the United States Securities and Exchange Commission.

 

“Securities Act” - the Securities Act of 1933, as amended, or any successor law,
and regulations and rules issued pursuant to that Act or any successor law.

 

“Securities Exchange Act” - the Securities Exchange Act of 1934, as amended, or
any successor law, and regulations and rules issued pursuant to that Act or any
successor law.

 

“Shares” - as defined in Section 2.7(a).

 

3

--------------------------------------------------------------------------------


 

“Subsidiary” - with respect to any Person (the “Owner”), any corporation or
other Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred) are held by the Owner or one or more of its Subsidiaries; when
used without reference to a particular Person, “Subsidiary” means a Subsidiary
of the Company.

 

“Straddle Period” - means any taxable period which includes but does not end on
the Effective Date.  In the case of any Straddle Period, Taxes of the Company
for the portion of any Straddle Period ending on and including the Effective
Date shall be computed as if such taxable period ended as of the close of
business on the Effective Date.

 

“Surviving Corporation” – as defined in Section 2.1.

 

“Tax” or “Taxes” - all federal, state, local and other net income, gross income,
gross receipts, sales, use, ad valorem, transfer, franchise, payroll,
withholding or other taxes, fees, assessments or similar charges imposed by any
Governmental Body, together with any interest and penalties thereon.

 

“Tax-Free Merger” – as defined in Section 2.10(a).

 

“Tax Return” - any return (including any information return), report, statement,
schedule, notice, form, or other document or information filed with or submitted
to, or required to be filed with or submitted to, any governmental body in
connection with the determination, assessment, collection, or payment of any Tax
or in connection with the administration, implementation, or enforcement of or
compliance with any Legal Requirement relating to any Tax.

 

“Threatened” - a claim, Proceeding, dispute, action, or other matter will be
deemed to have been “Threatened” if any demand or statement has been made
(orally or in writing) or any notice has been given (orally or in writing), or
if any other event has occurred or any other circumstances exist, that would
lead a prudent Person to conclude that such a claim, Proceeding, dispute,
action, or other matter is likely to be asserted, commenced, taken, or otherwise
pursued in the future.

 

2.             Merger.

 

2.1           The Merger.  At the Effective Date, the Company shall be merged
with and into Newco (the “Merger”) and the separate existence of the Company
shall thereupon cease.  After the Effective Date, Newco shall be, and is
sometimes herein referred to as, the “Surviving Corporation.” Newco and the
Company are sometimes referred to as the “Constituent Corporations.”

 

2.2           The Effective Date of Merger.  As soon as practicable after the
satisfaction or waiver of the conditions hereinafter set forth, the parties
shall execute, deliver and file with the New York Department of State and
Delaware Secretary of State, Certificates of Merger, in the forms annexed hereto
as Exhibits B and C, respectively, and such other documents as required to
effect the Merger under the New York Business Corporation Law and the Delaware
General

 

4

--------------------------------------------------------------------------------


 

Corporation Law (collectively, the “Merger Filings”).  The Merger shall become
effective upon effecting the Merger Filings (the “Effective Date”).

 

2.3           Effect of Merger.  At the Effective Date, the separate existence
of the Company shall cease and the Company shall be merged with and into Newco
and Newco shall continue as the Surviving Corporation.  The Surviving
Corporation shall possess all of the rights, privileges, powers and franchises
of a public as well as of a private nature, and be subject to all the
restrictions, disabilities and duties of each of the Constituent Corporations
and the Merger shall have such other effects as provided by the New York
Business Corporation Law and the Delaware General Corporation Law.

 

2.4           Certificate and By-Laws of Surviving Corporation.  Each of the
Organizational Documents of Newco shall be the Organizational Documents of the
Surviving Corporation.

 

2.5           Taking of Necessary Action.  Prior to the Effective Date, the
parties hereto shall do or cause to be done all such acts and things as may be
necessary or appropriate in order to effectuate the Merger as expeditiously as
reasonably practicable, in accordance with this Agreement and the New York
Business Corporation Law and the Delaware General Corporation Law.  In case at
any time after the Effective Date, any further action is necessary or desirable
to carry out the purpose of this Agreement and to vest in the Surviving
Corporation full title to all assets, privileges, rights and entitlements (as
well as the obligations and duties) of either Constituent Corporations, the
officers and directors of such corporations shall take all such lawful and
necessary action.

 

2.6           Officers and Directors.  The officers and directors of the
Surviving Corporation at the Effective Date shall be the officers and directors
of the Surviving Corporation, and shall hold office from the Effective Date
until their respective successors are duly elected or appointed and qualified in
the manner provided in the certificate of incorporation and by-laws of the
Surviving Corporation, or as otherwise provided by law.

 

2.7           Merger Consideration; Conversion of Shares.

 

(a)           Upon effectiveness of the Merger, each share of common stock, par
value $.01 per share, of the Company’s common stock issued and outstanding
immediately prior to the Merger (other than shares of Company common stock held
in the Company’s treasury or by the Company’s subsidiaries, if any) (the
“Shares”) shall, by virtue of the Merger and without any action on the part of
any of the parties, be converted into one share of Preferred Stock.

 

(b)           Upon effectiveness of the Merger, each share of the Company’s
common stock held in the treasury of the Company immediately prior to the
Effective Date shall, by virtue of the Merger and without any action on the part
of Newco, the Company or the holder thereof, be canceled, retired and cease to
exist.

 

(c)           Upon effectiveness of the Merger, the issued shares of capital
stock of the Surviving Corporation shall not be converted in any manner, but
each said share which is issued as of the Effective Date of the Merger shall
continue to represent one issued share of the Surviving Corporation.

 

5

--------------------------------------------------------------------------------


 

2.8           Exchange of Certificates and Payment of Merger Consideration.  On
the Effective Date, the Company shall cause its stockholders, subject to any
dissenters’ rights, under applicable New York law, to deliver to Newco
certificates representing all of the outstanding capital stock of the Company,
and Helm shall deliver to such stockholders the certificates representing the
Preferred Stock into which such shares are convertible in accordance with
Section 2.7(a).

 

2.9           Closing Obligations.  The consummation of the transactions
contemplated by this Agreement (the “Closing”) will take place at such time and
place as the parties shall agree as soon as practicable following the conditions
set forth in Sections 6, 7 and 8 having been satisfied or waived (the date on
which the closing occurs is referred to as the “Closing Date”).

 

At the Closing, the Company will, and will cause each of its stockholders,
subject to dissenters’ rights under applicable New York State law, as
applicable, to deliver to Newco:

 

(i)            certificates representing the Shares, duly endorsed (or
accompanied by duly executed stock powers) for transfer to Newco or marked
cancelled;

 

(ii)           the stock transfer book, corporate seal, and minute book(s), if
any, of the Company; and

 

(iii)          executed counterparts of the Merger Filings duly executed by the
Company.

 

(iv)          Newco or Helm will deliver to each of the stockholders of the
Company so surrendering certificates for the Shares the Preferred Stock in
accordance with Section 2.7(a).

 

2.10         Tax Treatment of Merger.

 

(a)           Tax-Free Merger.  The parties intend for the Merger to qualify as
a Merger pursuant to IRC Section 368 (a “Tax-Free Merger”).

 

(b)           Plan of Merger.  This Agreement shall constitute a Plan of Merger
for each of Helm, the Company and Newco.

 

(c)           Merger Consideration.  The parties acknowledge that as of the
Effective Date all of the Merger consideration is comprised of preferred stock
of Helm.

 

3.             Representations and Warranties of the Company.

 

The Company represents and warrants to Helm and Newco as of the date of this
Agreement as follows:

 

3.1           Organization and Good Standing.  The Company is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
New York, with full corporate power and authority to conduct its business as it
is now being conducted, to own or use the properties and assets that it purports
to own or use, and to perform all its obligations under all Contracts to which
it is a party. The Company is duly qualified to do business as a foreign

 

6

--------------------------------------------------------------------------------


 

corporation and is in good standing under the laws of each state or other
jurisdiction in which either the ownership or use of the properties owned or
used by it, or the nature of the activities conducted by it, requires such
qualification, except where the failure to so qualify would not have a material
adverse effect on the Company’s business.

 

3.2           Authority; No Conflict.

 


(A)           THIS AGREEMENT CONSTITUTES THE LEGAL, VALID, AND BINDING
OBLIGATION OF THE COMPANY, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH
ITS TERMS, EXCEPT AS THE ENFORCEABILITY THEREOF MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, FRAUDULENT CONVEYANCE, MERGER, MORATORIUM OR OTHER SIMILAR LAWS
RELATING TO THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL
PRINCIPLES OF EQUITY. THE COMPANY HAS ALL REQUISITE RIGHT, POWER, AUTHORITY, AND
CAPACITY TO EXECUTE AND DELIVER THIS AGREEMENT AND ALL OTHER AGREEMENTS AND
DOCUMENTS EXECUTED IN CONNECTION HEREWITH TO PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(B)           NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE
COMPANY NOR THE CONSUMMATION OR PERFORMANCE BY THE COMPANY OF THE MERGER WILL,
DIRECTLY OR INDIRECTLY (WITH OR WITHOUT NOTICE OR LAPSE OF TIME):


 

(i)            contravene, conflict with, or result in a violation of (A) any
provision of the Organizational Documents of the Company, or (B) any resolution
adopted by the board of directors or the stockholders of the Company currently
in effect;

 

(ii)           contravene, conflict with, or result in a violation of, or give
any governmental body or other Person the right to challenge the Merger or to
exercise any remedy or obtain any relief under, any Legal Requirement or any
Order to which the Company, or any of the assets owned or used by the Company,
may be subject;

 

(iii)          contravene, conflict with, or result in a violation of any
Contract to which the Company is a party;

 

(iv)          contravene, conflict with, or result in a violation of any of the
terms or requirements of, or give any governmental body the right to revoke,
withdraw, suspend, cancel, terminate, or modify, any governmental authorization
that is held by the Company or that otherwise relates to the business of, or any
of the assets owned or used by, the Company;

 

(v)           cause the Company to become subject to, or to become liable for
the payment of, any Tax;

 

(vi)          constitute a violation of or failure to comply with any Legal
Requirement applicable to the Company;

 

(vii)         contravene, conflict with, or result in a violation or breach of
any provision of, or give any Person the right to declare a default or exercise
any remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate, or modify, any Contract; or

 

7

--------------------------------------------------------------------------------


 

(VIII)        RESULT IN THE IMPOSITION OR CREATION OF ANY ENCUMBRANCE UPON OR
WITH RESPECT TO ANY OF THE ASSETS OWNED OR USED BY THE COMPANY.

 


(C)           THE COMPANY IS NOT NOR WILL BE REQUIRED TO GIVE ANY NOTICE TO OR
OBTAIN ANY CONSENT FROM ANY PERSON IN CONNECTION WITH THE EXECUTION AND DELIVERY
OF THIS AGREEMENT OR THE CONSUMMATION THE MERGER.


 

3.3           Capitalization.  The authorized equity securities of the Company
consist of 2,000,000 shares of common stock, par value $.01 per share.  There
are 24,000 shares of the Company’s common stock issued and outstanding which
constitute all of the Shares.  There are no preferred shares or other voting
securities or securities directly or indirectly convertible into capital stock. 
All outstanding shares of the Company’s common stock are duly authorized,
validly issued, fully paid and non-assessable and free of preemptive right.  All
of the outstanding equity securities of the Company have been duly authorized
and validly issued and are fully paid and nonassessable.  There are no Contracts
relating to the issuance, sale, or transfer of any equity securities or other
securities of the Company. None of the outstanding common stock or other
securities of the Company was issued in violation of the Securities Act or any
other Legal Requirement.  All of the Company’s stockholders are “accredited
investors” as such term is defined in the Securities Act.  The Company does not
own, nor has any Contract to acquire, any equity securities or other securities
of any Person or any direct or indirect equity or ownership interest in any
other business other than such equity interests or agreements relating thereto
arising under the Glyco Contract.

 

3.4           Assets, Liabilities and Operation of Business.  The Company was
incorporated in July, 2004.  Since its inception, the Company:  (i) has had no
operations and has not engaged in any activity, except for (x) entering into the
Glyco Contract, a true and correct copy of which has previously been delivered
to Helm and to Newco, (y) obtaining a loan from Paul Frame, the Company’s Chief
Executive Officer, in the amount of $100,000, which is still outstanding, and
(z) agreeing to pay Paul Frame a commission of $100,000 in connection with his
efforts with respect to entering into the Glyco Contract; (ii) has had no
employees; and (iii) has not entered into any contracts or agreements of any
nature, other than the Glyco Contract, the $100,000 loan extended by Paul Frame
and the $100,000 commission to be paid to Paul Frame.  The Company has no assets
or liabilities, other than those arising from the Glyco Contract, and said loan
and commission arrangement.  The Company owns all right, title and interest in
and to the Glyco Contract free and clear of all Encumbrances.  The Company is
not in default under the Glyco Contract and the consummation of the Merger will
not cause a default under such contract.  There are no pending, or to the
knowledge of the Company, threatened proceedings involving the Company, the
Merger or the Glyco Contract.

 

3.5           Books and Records.  The stock record books of the Company are
complete and correct and have been made available to Helm. The books of account,
and other records of the Company, all of which have been made available to Helm,
are complete and correct in all material respects and have been maintained in
accordance with sound business practices. The minute books of the Company
contain accurate and complete records of all meetings held of, and corporate
action taken by, the stockholders, the Boards of Director, and committees of the
Board of Directors of the Company, and no meeting of any such stockholders,
Board of Directors, or committee has been held for which minutes have not been
prepared and are not contained in such

 

8

--------------------------------------------------------------------------------


 

minute books. At the Closing, all of those books and records will be in the
possession of the Company.

 

3.6           Certain Payments.  Neither the Company nor any director or officer
of the Company nor, to the Knowledge of the Company and the Sellers, any agent
or employee or any other Person associated with or acting for or on behalf of
the Company, has directly or indirectly (a) made any contribution, gift, bribe,
rebate, payoff, influence payment, kickback, or other payment to any Person,
private or public, regardless of form, whether in money, property, or services: 
(i) to obtain favorable treatment in securing business; (ii) to pay for
favorable treatment for business secured; (iii) to obtain special concessions or
for special concessions already obtained, for or in respect of the Company or
any Affiliate of the Company; or (iv) in violation of any Legal Requirement; nor
(b) established or maintained any fund or asset that has not been recorded in
the books and records of the Company.

 

3.7           Disclosure.  No representation or warranty of the Company in this
Agreement omits to state a material fact necessary to make the statements in
such representation or warranty or such statement, in light of the circumstances
in which they were made, not misleading.

 

3.8           Brokers or Finders.  Neither the Company nor its agents have
incurred any obligation or liability, contingent or otherwise, for brokerage or
finders’ fees or agents’ commissions or other similar payment in connection with
this Agreement.

 

3.9           Subsidiaries.  The Company does not control directly or indirectly
or have any direct or indirect equity participation or similar interest in any
corporation, partnership, limited liability company, joint venture, trust or
other domestic or foreign business association, organization or entity.

 

3.10         Certain Tax Related Representations.  Prior to the Effective Date,
none of the Company’s stockholders disposed of any Shares, or received any
distribution from the Company, in a manner that would cause the Merger to
violate the continuity of shareholder interest requirements set forth in IRC
Reg. §1.368-1(e).

 

4.             Representations and Warranties of Helm and Newco. Each of Helm
and Newco, jointly and severally, represents and warrants to the Company as of
the date of this Agreement as follows:

 

4.1           Organization and Good Standing.  Each of Helm and Newco is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Delaware, with full corporate power and authority to
conduct its business as it is now being conducted, to own or use the properties
and assets that it purports to own or use, and to perform all its obligations
under the Contracts to which it is a party.  Each of Helm and Newco is duly
qualified to do business as a foreign corporation and is in good standing under
the laws of each state or other jurisdiction in which either the ownership or
use of the properties owned or used by it, or the nature of the activities
conducted by it, requires such qualification, except where the failure to so
qualify would not have a material adverse effect on its business.

 

9

--------------------------------------------------------------------------------


 

4.2           Authority; No Conflict.

 

(a)           This Agreement constitutes the legal, valid, and binding
obligation of each of Helm and Newco, enforceable against each of them in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, fraudulent conveyance, Merger, moratorium or other
similar laws relating to the enforcement of creditors’ rights generally and by
general principles of equity. Helm and Newco have the requisite right, power,
authority and capacity to execute and deliver this Agreement and to perform
their respective obligations under this Agreement.

 

(b)           Neither the execution and delivery of this Agreement by Helm or
Newco nor the consummation or performance of the Merger by Helm or Newco, will,
directly or indirectly (with or without notice or lapse of time):

 

(I)            CONTRAVENE, CONFLICT WITH, OR RESULT IN A VIOLATION OF (A) ANY
PROVISION OF THE ORGANIZATIONAL DOCUMENTS OF HELM OR NEWCO, OR (B) ANY
RESOLUTION ADOPTED BY THE BOARD OF DIRECTORS OR THE STOCKHOLDERS OF HELM OR
NEWCO CURRENTLY IN EFFECT;

 

(II)           CONTRAVENE, CONFLICT WITH, OR RESULT IN A VIOLATION OF, OR GIVE
ANY GOVERNMENTAL BODY OR OTHER PERSON THE RIGHT TO CHALLENGE THE MERGER OR TO
EXERCISE ANY REMEDY OR OBTAIN ANY RELIEF UNDER, ANY LEGAL REQUIREMENT OR ANY
ORDER TO WHICH HELM OR NEWCO, OR ANY OF THE ASSETS OWNED OR USED BY HELM OR
NEWCO, MAY BE SUBJECT;

 

(III)          CONTRAVENE, CONFLICT WITH, OR RESULT IN A VIOLATION OF ANY
CONTRACT TO WHICH HELM OR NEWCO IS A PARTY;

 

(IV)          CONTRAVENE, CONFLICT WITH, OR RESULT IN A VIOLATION OF ANY OF THE
TERMS OR REQUIREMENTS OF, OR GIVE ANY GOVERNMENTAL BODY THE RIGHT TO REVOKE,
WITHDRAW, SUSPEND, CANCEL, TERMINATE, OR MODIFY, ANY GOVERNMENTAL AUTHORIZATION
THAT IS HELD BY HELM OR NEWCO OR THAT OTHERWISE RELATES TO THE BUSINESS OF, OR
ANY OF THE ASSETS OWNED OR USED BY, HELM OR NEWCO;

 

(V)           CAUSE HELM OR NEWCO TO BECOME SUBJECT TO, OR TO BECOME LIABLE FOR
THE PAYMENT OF, ANY TAX;

 

(VI)          CONSTITUTE A VIOLATION OF OR FAILURE TO COMPLY WITH ANY LEGAL
REQUIREMENT APPLICABLE TO HELM OR NEWCO;

 

(VII)         CONTRAVENE, CONFLICT WITH, OR RESULT IN A VIOLATION OR BREACH OF
ANY PROVISION OF, OR GIVE ANY PERSON THE RIGHT TO DECLARE A DEFAULT OR EXERCISE
ANY REMEDY UNDER, OR TO ACCELERATE THE MATURITY OR PERFORMANCE OF OR REQUIRE THE
PAYMENT OF ANY AMOUNT TO ANY PERON, OR TO CANCEL, TERMINATE, OR MODIFY, ANY
CONTRACT TO WHICH EITHER HELM OR NEWCO OR ANY OF THEIR SUBSIDIARIES IS A PARTY;
OR

 

(VIII)        RESULT IN THE IMPOSITION OR CREATION OF ANY ENCUMBRANCE UPON OR
WITH RESPECT TO ANY OF THE ASSETS OWNED OR USED BY HELM OR NEWCO.

 

10

--------------------------------------------------------------------------------


 

(c)           Helm and Newco are not and will not be required to give any notice
to or obtain any Consent from any Person in connection with the execution and
delivery of this Agreement or the consummation or performance of the Merger.

 

(d)           The Preferred Stock and the Conversion Shares, when issued in
accordance with the terms of this Agreement and the Certificate of Designation,
will be duly authorized and validly issued and fully paid and non-assessable,
free and clear of all liens, encumbrances and rights of first refusal of any
kind, and not subject to any preemptive or similar rights.

 

4.3           Investment Intent.  Helm is acquiring the Shares for its own
account and not with a view to their distribution within the meaning of
Section 2(11) of the Securities Act.

 

5.             Covenants of the Company.  Except as expressly provided in this
Agreement, during the period from the date of this Agreement to the Effective
Date, the Company shall use commercially reasonable efforts to (i) conduct its
business in the ordinary and usual course consistent with past practices and
(ii) maintain and preserve intact its business organization and assets.  The
Company agrees to use commercially reasonable efforts to fulfill all of the
conditions to Helm’s and Newco’s obligations to effectuate the Merger set forth
in Sections 6 and 7, below.

 

6.             Conditions to Each Party’s Obligations under this Agreement.  The
respective obligations of each party under this Agreement to consummate the
Merger shall be subject to the satisfaction, or where permissible under
applicable law, waiver at or prior to the Effective Date of the following
conditions:

 

(a)           This Agreement and the transactions contemplated hereby shall have
been approved by the requisite vote of the shareholders of the Company necessary
to effectuate the Merger in accordance with the New York Business Corporation
Law.

 

(b)           All necessary approvals and consents of governmental entities
required to consummate the transactions contemplated hereby shall have been
obtained without the imposition of any term or condition which would, in Helm’s
reasonable judgment, impair, in any material respect, the value of the Merger to
Helm.  All conditions required to be satisfied prior to the Effective Date by
the terms of such approvals and consents shall have been satisfied.

 

(c)           No order, judgment or decree shall be outstanding against a party
hereto or a third party that would have the effect of preventing completion of
the Merger; no suit, action or other proceeding shall be pending or threatened
by any governmental entity seeking to restrain or prohibit the Merger; and no
suit, action or other proceeding shall be pending before any court or government
entity seeking to restrain or prohibit the Merger or obtain other substantial
monetary or other relief against one or more parties hereto in connection with
this Agreement.

 

7.             Conditions to the Obligations of Helm and Newco Under this
Agreement.  The obligations of Helm and Newco under this Agreement shall be
further subject to the satisfaction or waiver, at or prior to the Effective
Date, of the following conditions:

 

11

--------------------------------------------------------------------------------


 

(a)           Except for those representations and warranties which are made as
of a particular date, the representations and warranties of the Company
contained in this Agreement shall be true and correct in all material respects
(except with respect to those representations and warranties which are qualified
as to materiality, which shall be true in all respects) on the Closing Date as
though made on and as of the Closing Date.  The representations and warranties
of the Company contained in this Agreement which are made as of a particular
date shall be true and correct in all material respects (except with respect to
those representations and warranties which are qualified as to materiality,
which shall be true in all respects) as of such date.  The Company shall have
performed in all material respects the agreements, covenants and obligations to
be performed by it prior to the Closing Date.

 

(b)           Each stockholder of the Company shall have executed and delivered
to Helm, a letter in form and substance acceptable to Helm, agreeing that such
persons will not sell, pledge, transfer or otherwise dispose of any of the
Preferred Stock or the Conversion Shares received pursuant to this Agreement
except (a) in compliance with Rule 144 promulgated under the Securities Act,
(b) pursuant to an exemption from the registration requirements of the
Securities Act, or (c) pursuant to an effective registration statement under the
Securities Act.  In addition, each stockholder will provide any information
reasonably requested by Helm to enable Helm to file a Form D under the
Securities Act and each such investor shall certify that it is an “accredited
investor” as such term is defined in Regulation D under the Securities Act.

 

(c)           The Company and its stockholders shall have delivered to Helm and
Newco such other further documents and investments as Helm and Newco may
reasonably request to effectuate this Agreement.

 

(d)           All of the stockholders of the Company shall have voted for or
otherwise have consented to the consummation of the Merger pursuant to this
Agreement in accordance with New York Business Corporation Law.

 

8.             Conditions to Obligations of the Company Under this Agreement. 
The obligation of the Company to effect the Merger is also subject to the
satisfaction or waiver by the Company at or prior to the Effective Date of the
following conditions:

 

(a)  Except for those representations and warranties which are made as of a
particular date, the representations and warranties of Helm and Newco contained
in this Agreement shall be true and correct in all material respects (except
with respect to those representations and warranties which are qualified as to
materiality, which shall be true in all respects) on the Closing Date as though
made on and Newco of the Closing Date. The representations and warranties of
Helm and Newco contained in this Agreement which are made as of a particular
date shall be true and correct in all material respects (except with respect to
those representations and warranties which are qualified as to materiality,
which shall be true in all respects) as of such date.  Helm shall have performed
in all material respects the agreements, covenants and obligations to be
performed by it prior to the Closing Date.

 

12

--------------------------------------------------------------------------------


 

9.             General Provisions.

 

9.1           Further Assurances.  The parties agree (a) to furnish upon request
to each other such further information, (b) to execute and deliver to each other
such other documents, and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.

 

9.2           Waiver.  Neither the failure nor any delay by any party in
exercising any right, power, or privilege under this Agreement or the documents
referred to in this Agreement will operate as a waiver of such right, power, or
privilege, and no single or partial exercise of any such right, power, or
privilege will preclude any other or further exercise of such right, power, or
privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.

 

9.3           Entire Agreement and Modification.  This Agreement supersedes all
prior agreements between the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by the party to be charged with performance under the
amendment.

 

9.4           Assignments, Successors, and No Third-Party Rights.  This
Agreement will apply to, be binding in all respects upon, and inure to the
benefit of the successors and permitted assigns of the parties, their personal
representatives and executors. Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the parties to this
Agreement any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement. This Agreement and all of
its provisions and conditions are for the sole and exclusive benefit of the
parties to this Agreement and their successors and assigns.

 

9.5           Severability.  If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

9.6           Section Headings, Construction.  The headings of sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.

 

13

--------------------------------------------------------------------------------


 

9.7           Governing Law.  This Agreement will be governed by the laws of the
State of New York without regard to conflicts of laws principles.

 

9.8           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original of this Agreement
and all of which, when taken together, will be deemed to constitute one and the
same agreement.

 

9.9           Survival of Representations, Warranties and Agreements.  All
representations, warranties, covenants and obligations in this Agreement will
survive until the expiration of the applicable statute of limitations period.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

HELM CAPITAL GROUP, INC.

 

GBS LABS, INC.

 

 

 

 

 

 

By:

 

 

 

By:

 

 

Name:

 

Name:

Title:

 

Title:

 

 

 

 

 

 

HELM PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

14

--------------------------------------------------------------------------------